COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Chambers County, Texas v. Pelco Construction Company

Appellate case number:    01-18-00832-CV

Trial court case number: CV26356

Trial court:              344th District Court of Chambers County

       Appellee Pelco Construction Company filed a motion for rehearing. After consideration,
the panel denies the motion for rehearing.
       It is so ORDERED.

Judge’s signature: /s Sherry Radack
                   Acting for the Court

Panel consists of Chief Justice Radack and Justice Hightower.

Date: _February 10, 2022